Case 1:15-cv-09319-PAE Document 369 Filed 07/11/19 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ne X
IN RE: ;

: 16-MD-2704 (PAE)
INTEREST RATE SWAPS ANTITRUST LITIGATION _ : 16-MC-2704 (PAE)
This Document Relates to All Actions ORDER NO, 73
raters asus cst npesesesectiaeeuierese erecaneerepcrterecnereperrerterapanansensssusnmmnenes men essssossniiiipiaiwateia 4

PAUL A. ENGELMAYER, District Judge:

At the initial conference in this multi-district litigation, held on July 26, 2016, the Court
advised counsel of its intention, once discovery commenced, to have a monthly telephone
conference with counsel. The Court schedules the next such conference for Thursday, August
15, 2019, at 9:00 a.m. The Court directs lead counsel for plaintiffs to provide the Court and the
defense with a dial-in number for the call. Although other counsel on the case are of course
welcome to audit the call, the Court expects that no more than three lawyers per side will
participate on the call. The Court directs that, two days prior to the call, counsel submit a brief

joint letter summarizing recent developments in the case and identifying the call participants for

each side.

SO ORDERED. p Lak A EC iplray

Paul A. Engelmayer
United States District Judge

 

Dated: July 11, 2019
New York, New York
